Syllabus by
FUNK. P. J.
1. Where two or more persons, by the illegal sales of intoxicating liquor, contribute to the intoxication of another person, which results in an injury to such person and requires another to take care of and provide for him, they may be jointly and severally liable, under 6202 GC, although the sale bv each may have been without the knowledge and preconcert of the others.
2. A petition alleged that joint defendants sold denatured. alcohol with the knowledge that it was to be drunk for the purpose of causing intoxication, and that the buyer drank it and thereby became Jntoxieated and unconscious, and that plaintiff took charge of and provided for such intoxicated person:
Held, that defendants will not be heard to deny that such liquid is a compound fit for use for beverage purposes, within the meaning of 6212-14 GC, and that such allegations state a cause of action under 6202 GC.
Full opinion will be published later.